

115 HR 5331 IH: Foreign Entities Reform Act of 2018
U.S. House of Representatives
2018-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5331IN THE HOUSE OF REPRESENTATIVESMarch 19, 2018Ms. Eshoo introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Communications Act of 1934 to provide for additional disclosure requirements with
			 respect to content from registered foreign agents.
	
 1.Short titleThis Act may be cited as the Foreign Entities Reform Act of 2018. 2.Disclosure requirements with respect to content from registered foreign agents (a)In generalTitle VII of the Communications Act of 1934 (47 U.S.C. 601 et seq.) is amended by adding at the end the following:
				
					722.Disclosure requirements with respect to content from registered foreign agents
						(a)Record of requests for covered time from registered foreign agents
							
								(1)
								In general
 A covered provider shall maintain a complete record of a request for covered time that is made by or on behalf of a registered foreign agent.
							
								(2)
								Contents of record
 A record maintained under paragraph (1) shall contain information regarding—  (A) whether the request for covered time is accepted or rejected by the provider;
								
									(B)
 the rate (if any) charged for the covered time;  (C) the date and time (if any) on which the communication is broadcast or otherwise transmitted by the provider;
								
									(D)
 the class of time that is requested;  (E) the name, address, and phone number of a contact person for the registered foreign agent (and of any person requesting the covered time on behalf of the agent), and a list of the chief executive officers or members of the executive committee or of the board of directors of the agent (and of any person requesting the covered time on behalf of the agent); and
 (F)the name of the foreign principal of the registered foreign agent.  (3) Location; time to retain The information required under this subsection shall be placed in the online public inspection file hosted by the Commission as soon as possible and shall be retained in such file for a period of not less than 2 years. For purposes of the preceding sentence, the term as soon as possible means immediately absent unusual circumstances.
							(b)Sponsorship identification requirements
							(1)Applicability to covered content
 (A)Announcement by stationFor purposes of section 317, any covered content broadcast by a broadcast station, if such station knew or should have known that the content was covered content, shall be treated as matter for which money, service, or other valuable consideration was paid for broadcasting, regardless of whether any such consideration was paid.
 (B)Disclosures by station employees, program producers, and othersFor purposes of section 507— (i)any agreement for the broadcast of covered content, between an employee of a broadcast station and any registered foreign agent who developed, produced, disseminated, or funded the covered content, shall be treated as acceptance by the employee and payment by the agent of money, service, or other valuable consideration for the broadcast of such content, regardless of whether any such consideration was paid; and
 (ii)any agreement for the inclusion of covered content as part of a program or program matter that is intended for broadcasting over a broadcast station, between any person in connection with the production or preparation of such program or program matter and any registered foreign agent who developed, produced, disseminated, or funded the covered content, shall be treated as acceptance by such person and payment by such agent of money, service, or other valuable consideration for such inclusion, regardless of whether any such consideration was paid.
									(2)Statement required
 (A)In announcement by stationIn the case of any announcement required by section 317 (including as the application of such section is modified by this subsection) with respect to covered content, such announcement shall—
 (i)contain, with respect to each registered foreign agent who developed, produced, disseminated, or funded the covered content—
 (I)the same statement as the statement required by section 4(b) of the Foreign Agents Registration Act of 1938 (22 U.S.C. 614(b)); or
 (II)for any such agent for whom no statement is required under such section with respect to the covered content, a similar statement that such agent developed, produced, disseminated, or funded (as the case may be) the covered content on behalf of the foreign principal; and
 (ii)be made at regular and periodic intervals throughout the broadcast of the covered content. (B)In disclosures by station employees, program producers, and othersIn the case of any disclosure required by section 507 (including as the application of such section is modified by this subsection) with respect to covered content, such disclosure shall contain the same information as the information described in subparagraph (A)(i).
 (3)Applicability to cable operators and satellite providersNot later than 180 days after the date of the enactment of this section, the Commission shall promulgate regulations that contain—
 (A)requirements for cable operators, DBS providers, and SDARS licensees with respect to the transmission of covered content that are comparable to the requirements for broadcast stations under section 317 (including as the application of such section is modified by this subsection) with respect to the broadcast of covered content;
 (B)requirements for employees of cable operators, DBS providers, and SDARS licensees with respect to the transmission of covered content that are comparable to the requirements for employees of broadcast stations under section 507(a) (including as the application of such section is modified by this subsection) with respect to the broadcast of covered content;
 (C)requirements with respect to the inclusion of covered content in any program or program matter that is intended for transmission by any cable operator, DBS provider, or SDARS licensee that are comparable to the requirements with respect to the inclusion of covered content in any program or program matter that is intended for broadcasting over a broadcast station under section 507(b) (including as the application of such section is modified by this subsection); and
 (D)requirements with respect to the supplying of any program or program matter that is intended for transmission by any cable operator, DBS provider, or SDARS licensee, in any case in which covered content is included as a part of the program or program matter being supplied, that are comparable to the requirements with respect to the supplying of any program or program matter that is intended for broadcasting over a broadcast station, in any case in which covered content is included as a part of the program or program matter being supplied, under section 507(c) (including as the application of such section is modified by this subsection).
								(c)Quarterly reports
 (1)In generalNot later than 14 days after the end of a calendar quarter during which a covered provider receives a request for which a record is required to be maintained under subsection (a), or broadcasts or otherwise transmits covered content for which an announcement is required by section 317 (including as the application of such section is modified by subsection (b)) or by the regulations of the Commission issued under paragraph (3) of such subsection, such provider shall submit to the Commission, the Attorney General, and the Secretary of State a report that summarizes any such requests received, and any such covered content broadcast or otherwise transmitted, by such provider during such quarter.
 (2)Form and contentsThe Commission may issue regulations prescribing the form and contents of the reports required by paragraph (1).
 (3)Public availabilityThe Commission, the Attorney General, and the Secretary of State shall make the reports submitted under paragraph (1) publicly available on their internet websites.
 (d)DefinitionsIn this section: (1)Agent of a foreign principalThe term agent of a foreign principal has the meaning given such term in section 1 of the Foreign Agents Registration Act of 1938 (22 U.S.C. 611).
 (2)Broadcast timeThe term broadcast time means broadcast time, as such term is used in section 315(e). (3)Cablecast timeThe term cablecast time means cablecast time, as such term is used in section 76.1701 of title 47, Code of Federal Regulations.
 (4)Cable operatorThe term cable operator has the meaning given such term in section 602. (5)Covered contentThe term covered content means any program or other matter that—
 (A)is broadcast or otherwise transmitted or intended for broadcast or other transmission by a covered provider; and
 (B)is developed, produced, disseminated, or funded by a registered foreign agent. (6)Covered providerThe term covered provider means a broadcast station licensee, cable operator, DBS provider, or SDARS licensee.
 (7)Covered timeThe term covered time means— (A)with respect to a broadcast station licensee, broadcast time;
 (B)with respect to a cable operator, cablecast time; (C)with respect to a DBS provider, DBS origination time; and
 (D)with respect to an SDARS licensee, SDARS origination time. (8)DBS origination timeThe term DBS origination time means DBS origination time, as such term is used in section 25.701(d) of title 47, Code of Federal Regulations.
 (9)DBS providerThe term DBS provider has the meaning given such term in section 25.701(a) of title 47, Code of Federal Regulations. (10)Foreign principalThe term foreign principal has the meaning given such term in section 1 of the Foreign Agents Registration Act of 1938 (22 U.S.C. 611).
 (11)Registered foreign agentThe term registered foreign agent means an agent of a foreign principal registered under section 2 of the Foreign Agents Registration Act of 1938 (22 U.S.C. 612).
 (12)SDARS licenseeThe term SDARS licensee means a licensee in the Satellite Digital Audio Radio Service, as defined in section 25.103 of title 47, Code of Federal Regulations.
 (13)SDARS origination timeThe term SDARS origination time means SDARS origination time, as such term is used in section 25.702(b) of title 47, Code of Federal Regulations..
			(b)Effective dates
 (1)Record of requests for covered time from registered foreign agentsSubsection (a) of section 722 of the Communications Act of 1934, as added by subsection (a) of this section, shall apply with respect to a request for covered time made by a registered foreign agent after the date that is 90 days after the date of the enactment of this Act.
 (2)Sponsorship identification requirementsSubsection (b) of section 722 of the Communications Act of 1934, as added by subsection (a) of this section, and the regulations promulgated under paragraph (3) of such subsection (b), shall apply—
 (A)in the case of an announcement by a covered provider under section 317 of the Communications Act of 1934 (47 U.S.C. 317) (including as the application of such section is modified by such subsection (b)) or under such regulations, only if the broadcast or other transmission of covered content occurs after the date that is 90 days after the Commission promulgates such regulations; and
 (B)in the case of a disclosure under section 507 of the Communications Act of 1934 (47 U.S.C. 507) (including as the application of such section is modified by such subsection (b)) or under such regulations, only if the acceptance or agreement to accept or payment or agreement to pay money, service, or other valuable consideration (or the agreement in the absence of any such consideration that is treated as such acceptance and payment as provided in such subsection (b) or such regulations) was made (in the case of a payment) or entered into (in the case of an agreement) after the date that is 90 days after the Commission promulgates such regulations.
 (3)DefinitionsIn this subsection, the terms defined in subsection (d) of section 722 of the Communications Act of 1934, as added by subsection (a) of this section, shall have the meanings given such terms in such subsection (d).
				